Title: From James Madison to the Senate, 24 February 1817
From: Madison, James
To: Senate


        
          February 24th. 1817.
        
        I Nominate,
        Claude Crozet, to be professor of Engineering at the Military Academy.
        William Tell Poussin, to be assistant Topographical Engineer.
        Adam Lynn, of the County of Alexandria, to be a justice of the peace for the Same County in the place of William Newton deceased.
        George A Thornton of the County of Alexandria to be a justice of the peace for the same county in the place of John McKenney resigned.
        Daniel Sutton, of Louisiana, to be register of the Land Office North of Red river.
        Henry Bree, of Louisiana, to be receiver of public monies North of Red river.
        
          James Madison
        
      